UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02265 The Value Line Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/13 is included with this Form. The Value Line Fund, Inc. Schedule of Investments (unaudited) March 31, 2013 Shares Value COMMON STOCKS (96.8%) CONSUMER DISCRETIONARY (15.1%) AutoZone, Inc. * $ BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) (1) Buffalo Wild Wings, Inc. * Darden Restaurants, Inc. Deckers Outdoor Corp. * (1) Dick’s Sporting Goods, Inc. Domino’s Pizza, Inc. Genuine Parts Co. Gildan Activewear, Inc. LKQ Corp. * McDonald’s Corp. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Penn National Gaming, Inc. * Starbucks Corp. TJX Companies, Inc. (The) VF Corp. Wolverine World Wide, Inc. (1) Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES (11.4%) Boston Beer Co., Inc. (The) Class A * British American Tobacco PLC ADR (1) Bunge Ltd. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Costco Wholesale Corp. Energizer Holdings, Inc. Flowers Foods, Inc. General Mills, Inc. Harris Teeter Supermarkets, Inc. Herbalife Ltd. (1) Hormel Foods Corp. Ingredion, Inc. J&J Snack Foods Corp. PepsiCo, Inc. Reynolds American, Inc. Whole Foods Market, Inc. ENERGY (1.3%) Enbridge, Inc. (1) Noble Energy, Inc. FINANCIALS (6.2%) Affiliated Managers Group, Inc. * AFLAC, Inc. American Tower Corp. REIT Axis Capital Holdings Ltd. Bank of Montreal Shares Value BlackRock, Inc. $ Camden Property Trust REIT M&T Bank Corp. PartnerRe Ltd. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. HEALTH CARE (13.6%) Alexion Pharmaceuticals, Inc. * Allergan, Inc. C.R. Bard, Inc. Catamaran Corp. * Cerner Corp. * Computer Programs & Systems, Inc. DaVita HealthCare Partners, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Express Scripts Holding Co. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. INDUSTRIALS (25.4%) Acuity Brands, Inc. AMETEK, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Canadian Pacific Railway Ltd. (1) Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. PLC Esterline Technologies Corp. * Fastenal Co. FedEx Corp. Graco, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern Kirby Corp. * L-3 Communications Holdings, Inc. Lincoln Electric Holdings, Inc. Middleby Corp. (The) * 1 The Value Line Fund, Inc. March 31, 2013 Shares Value Parker Hannifin Corp. $ Precision Castparts Corp. Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. W.W. Grainger, Inc. Wabtec Corp. Waste Connections, Inc. INFORMATION TECHNOLOGY (9.9%) Accenture PLC Class A Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Cognizant Technology Solutions Corp. Class A * Equinix, Inc. * Fiserv, Inc. * MasterCard, Inc. Class A MICROS Systems, Inc. * Open Text Corp. * (1) Salesforce.com, Inc. * WEX, Inc. * MATERIALS (10.8%) Airgas, Inc. Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Ecolab, Inc. FMC Corp. NewMarket Corp. Packaging Corp. of America Praxair, Inc. Scotts Miracle-Gro Co. (The) Class A Sherwin-Williams Co. (The) Sigma-Aldrich Corp. Silgan Holdings, Inc. Valspar Corp. (The) TELECOMMUNICATION SERVICES (0.8%) Crown Castle International Corp. * UTILITIES (2.3%) ITC Holdings Corp. ONEOK, Inc. Questar Corp. Shares Value Wisconsin Energy Corp. $ TOTAL COMMON STOCKS (Cost $68,059,538) (96.8%) Principal Amount Value SHORT-TERM INVESTMENTS (4.7%) REPURCHASE AGREEMENTS (2.7%) $ With Morgan Stanley, 0.15%, dated 03/28/13, due 04/01/13, delivery value $3,100,052 (collateralized by $3,110,000 U.S. Treasury Notes 1.000% due 03/31/17, with a value of INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN(2.0%) JOINT REPURCHASE AGREEMENTS (2.0%) Joint Repurchase Agreement with Morgan Stanley, 0.17%, dated 03/28/13, due 04/01/13, delivery value $572,131 (collateralized by $583,564 U.S. Treasury Note 2.500% due 03/31/15, with a value of $576,778) Joint Repurchase Agreement with
